MEMORANDUM **
Hendri Phang, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.
*958The BIA did not abuse its discretion in denying Pahang's untimely motion to reopen because he failed to establish prima facie eligibility for the relief sought. See Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (evidence must establish prima facie eligibility for relief sought).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.